DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-5 recites the limitation "the outer-flap" in claims 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner will conclude claims 3 and 4 are dependent on claim 2.
Claims 4 and 5 recites the limitation "the whole perimeter" in claim 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 7 recites the limitation "the overlying passivation layer".  There is insufficient antecedent basis for this limitation in the claim.  

Claims 10 recites the limitation "the common 3D structure of inner-flap and outer-flap".  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei Pang (CN 101924529, provided in IDS 2/05/2020, further referred to as Wei).
	As to claim 1, Wei teaches A BAW resonator (fig 5), comprising in a sequence from bottom to top; a substrate (4, 5), a bottom electrode (11), a piezoelectric layer (2), a top electrode ((12) wherein
an active resonator region (A) is formed by an overlap of the three layers bottom electrode, piezoelectric layer and top electrode layer; 
an inner-flap (301, 302) formed by a dielectric 3D structure (paragraph 79) is sitting on a marginal region (3022, 3012) of the active resonator region or adjacent thereto, is extending inwardly (3021, 3011)towards the center of the active resonator region and having a section that runs with a distance (gaps 61 and 62) to the top surface of the resonator.
As to claim 9, Wei teaches wherein a passivation layer (fig 13, 300) covers the BAW resonator at least in the active resonator region (
As to claim 11, Wei teaches wherein the substrate (4) comprises a recess  below the active resonator region (AR) forming an air-filled cavity (layer 4 maybe an air layer).
As to claim 12, Wei teaches wherein the substrate (4) comprises a bragg mirror (can be a laminated acoustic wave mirror) arranged below the active resonator region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Mori et al (Pub 2008/0174389, further referred to as Mori).
As to claim 6, Wei teaches A BAW resonator (fig 5), comprising in a sequence from bottom to top; a substrate (4, 5), a bottom electrode (11), a piezoelectric layer (2), a top electrode ((12) wherein
an active resonator region (A) is formed by an overlap of the three layers bottom electrode, piezoelectric layer and top electrode layer; 
an inner-flap (301, 302) formed by a dielectric 3D structure (paragraph 79) is sitting on a marginal region (3022, 3012) of the active resonator region or adjacent thereto, is extending inwardly (3021, 3011)towards the center of the active resonator region and having a section that runs with a distance (gaps 61 and 62) to the top surface of the resonator.
Wei does not teach the top electrode having a lower thickness in the active resonator region.
Mori teaches a piezoelectric resonator (fig 12) in which a top electrode (26) is formed to have a margin region (28t) where the thickness is lower than that of the active region (28s)(paragraph 132).  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to combine the resonator taught in Wei with the electrode taught in Mori to produce a resonator with improved accuracy.
As to claim 7, Mori wherein the top electrode (fig 9a, 16) comprises a marginal region in which the overlying passivation layer (17) has a lower thickness than in the active resonator region (and the thickness of the top electrode is the same in the marginal region and the active resonator region (paragraphs 122).
As to claim 8, Wei teaches forming the inner-flap (3012, 3022) on the top electrode (12) which follows the topography of the surface in the margin region keeping an inner gap (61 and 62) of constant height.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-5 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
None of the cited prior art teach or suggest the resonator has an inner and outer flap as is recited in claims 2-5 and 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang (Patent 838497) teaches piezoelectric resonator with flaps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M SHIN/               Primary Examiner, Art Unit 2849